DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 38, 39 , 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pichereau (‘980).  The reference to Pichereau teaches structure substantially as claimed including an assortment of pallet modules (figs configured to allow formation of a nested pallet assembly of at least two pallet modules selected from the assortment of pallet modules, which nested pallet assembly is configured to act as a self-supporting platform allowing the handling and transportation of goods, each pallet module comprising: a main structural body exhibiting a generally quadrilateral peripheral border with first to fourth lateral sides extending between upper and lower sides of the main structural body; a mating system(at least figs 14, 15, 16, 17, 18) provided on the first to fourth lateral sides of the main structural body configured to allow nesting of the pallet module within a corresponding part of the mating system of another pallet module of the assortment; a securing system configured to allow the pallet module to be secured to or released from another pallet module of the assortment; and a foot structure (74) disposed on the lower side of the main structural body.  The use of different sizes is a matter of design parameters and would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result.  The use of different materials, such as different plastics is well known in the art to provide lightweight strong structures based on the characteristics of the particular plastic which would be a reasonably predictable result

Claim(s) 51, 52, 53, 54, 55, 56, 57, 58, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pichereau (‘980) as applied to the claims above, and further in view of Thomas(‘080).   The reference to Pichereau teaches structure substantially as claimed as discussed above including sides which are connected to form an integral unit the only difference being that the sides do not include a flange and groove structure to provide connecting structure.  However, the reference to Thomas teaches the use of providing interengaging flange and groove structure to provide a mechanical connection  to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Pichereau to include additional interengaging structure to provide additional rigidity, as taught by Thomas (at least fig 3) since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.

Claim(s) 59, 60, 61, 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pichereau (‘980) as applied to the claims above, and further in view of Hemery(‘154).  The reference to Pichereau teaches structure substantially as claimed as discussed above including pallet structure the only difference being that there is not reinforcing structure integrated in the pallet to provide strength and durability.  However, the reference to Hemery (at least fig 1)teaches the use of providing reinforcing structures for better strength and durability to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Pichereau to include reinforcing structure, as taught by Hemery since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.  The use of different materials based on the characteristics of the particular material would have been obvious and well within the level of ordinary skill in the art and  be a reasonably predictable result.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including reinforced knockdown and adjustable pallets.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/Primary Examiner, Art Unit 3637